       Case 3:20-cv-01891-CRB Document 170 Filed 04/18/20 Page 1 of 3



 1   Timothy M. Frank (California Bar No. 263245)
     timothy.frank@hnbllc.com
 2   Joseph H. Boyle (appearance pro hac vice)
     joe.boyle@hnbllc.com
 3
     Stephen M. Ferguson (appearance pro hac vice)
 4   stephen.ferguson@hnbllc.com
     HAGAN NOLL & BOYLE LLC
 5   820 Gessner, Suite 940
     Houston, Texas 77024
 6   Telephone: (713) 343-0478
     Facsimile: (713) 758-0146
 7

 8   David A. Van Riper (California Bar No. 128059)
     dave@vanriperlaw.com
 9   VAN RIPER LAW
     1254 Irvine Blvd., Suite 200
10   Tustin, California 92780-3571
     Telephone: (714) 731-1800
11
     Facsimile: (714) 731-1811
12
     Attorneys for Plaintiff DISH Network L.L.C.
13
     Additional counsel listed on signature page.
14

15                              UNITED STATES DISTRICT COURT
16                             NORTHERN DISTRICT OF CALIFORNIA
17                                   SAN FRANCISCO DIVISION
18
                                                    )
19   DISH NETWORK L.L.C.,                           )       Case Number: 3:20-cv-01891-CRB
                                                    )
20          Plaintiff,                              )       DISH NETWORK L.L.C.’S MOTION TO
                                                    )       EXTEND DEADLINES IN SCHEDULING
21                                                  )       ORDER
22          vs.                                     )
                                                    )
23   JADOO TV, INC., et al.,                        )
                                                    )
24          Defendants.                             )
                                                    )
25                                                  )
26                                                  )

27

28

     3:20-cv-01891-CRB                                                        DISH’s Motion to Extend
                                                        1                 Deadlines in Scheduling Order
       Case 3:20-cv-01891-CRB Document 170 Filed 04/18/20 Page 2 of 3



 1          Plaintiff DISH Network L.L.C. (“DISH”) files this motion pursuant to Civil L.R. 6-3,
 2   requesting that the Court extend two existing deadlines that expire on April 23, 2020.
 3          This case was transferred from the Central District of California on March 18, 2020 (Dkt.
 4   150, 152) and the case was reassigned to this Court (Dkt. 159). The reassignment order vacated all
 5   hearing and trial dates, but states “deadlines such as those for ADR compliance and discovery cutoff
 6   also remain unchanged.” (Dkt. 159.)
 7          April 23, 2020 is the current deadline for both the completion of ADR and fact discovery.
 8   (Dkt. 133 at 1:19-2:17). DISH requests that the ADR and fact discovery deadlines be extended so
 9   that the parties can continue conducting discovery until the deadlines are reset following the case
10   management conference set for September 11, 2020. (Dkt. 160). Good cause exists for at least
11   three reasons.
12          First, due to the outbreak of COVID-19, eleven depositions set for March and April were
13   postponed. (Declaration of Stephen M. Ferguson [Ferguson Decl.] ¶ 15.) Significant discovery
14   remains to be completed because, among other reasons, defendants have not yet come into
15   compliance with a discovery order entered before the case was transferred to this Court. (Id. ¶¶ 11-
16   13.) The discovery order contained findings that JadooTV has “refus[ed] to produce documents
17   in response to Plaintiff’s RFPs” and that “Jadoo has sought at every turn to evade its discovery
18   obligations in this lawsuit.” (Dkt. 145 at 7.) The parties are also engaging in ongoing discussions
19   concerning the control over JadooTV work email accounts that JadooTV alleges are not accessible.
20   (Ferguson Decl. ¶ 12.)
21          Second, counsel for Defendants agreed in an email dated March 24, 2020 to extend
22   discovery at least six months so that discovery could continue pending the case management
23   conference. (See id. ¶ 21, Ex. 2.) Defendants’ counsel has evaded requests to submit this
24   agreement to the Court in the form of a stipulation. (Id. ¶¶ 22-24, Exs. 3-4.)
25          Third, it would be difficult to conduct ADR without JadooTV producing the documents it
26   has been ordered to produce and with the difficulties involved in arranging for ADR telephonically
27   by April 23, 2020. (Id. ¶¶ 11-13; Dkt. 145)
28

     3:20-cv-01891-CRB                                                        DISH’s Motion to Extend
                                                      2                   Deadlines in Scheduling Order
       Case 3:20-cv-01891-CRB Document 170 Filed 04/18/20 Page 3 of 3



 1          For these reasons, DISH respectfully requests the Court order that the deadlines for
 2   completion of fact discovery and ADR are extended until further order of this Court.
 3

 4   Dated: April 18, 2020                 Respectfully submitted,
 5
                                      By: /s/ Stephen M. Ferguson
 6                                        Stephen M. Ferguson (appearance pro hac vice)
                                          stephen.ferguson@hnbllc.com
 7                                        Timothy M. Frank (California Bar No. 263245)
                                          timothy.frank@hnbllc.com
 8                                        Joseph H. Boyle (appearance pro hac vice)
                                          joe.boyle@hnbllc.com
 9                                        HAGAN NOLL & BOYLE LLC
                                          820 Gessner, Suite 940
10                                        Houston, Texas 77024
                                          Telephone: (713) 343-0478
11                                        Facsimile: (713) 758-0146

12                                         David A. Van Riper (California Bar No. 128059)
                                           dave@vanriperlaw.com
13                                         VAN RIPER LAW
                                           1254 Irvine Blvd., Suite 200
14                                         Tustin, California 92780-3571
                                           Telephone: (714) 731-1800
15                                         Facsimile: (714) 731-1811

16                                         Attorneys for Plaintiffs DISH Network L.L.C.
17

18

19

20

21

22

23

24

25

26

27

28

     3:20-cv-01891-CRB                                                     DISH’s Motion to Extend
                                                     3                 Deadlines in Scheduling Order
